Citation Nr: 1518402	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-21 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.




FINDINGS OF FACT

1. The earliest clinical evidence of a bilateral hearing loss disability and tinnitus post-service was October 2011, approximately 39 years after separation from service.

2. Upon separation of active service, the Veteran was noted to have normal bilateral hearing and normal ears. 

3. The most probative evidence of record is against a finding that the Veteran's current hearing loss disability is casually related to, or was aggravated by, active service.

4. The most probative evidence of record is against a finding that the Veteran's current tinnitus is casually related to, or was aggravated by, active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in April 2011.

VA has a duty to assist the Veteran in the development of these claims. The claims file includes service treatment records (STRs), VA medical records, post-service medical records, and statements in support of the Veteran claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

A VA examination was obtained in October 2011. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims. Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b) . If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a) . 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Bilateral Hearing Loss Disability

The Veteran avers that he has a bilateral hearing loss disability as a result of active service. An essential element of a claim for service connection is evidence of a current disability. An October 2011 VA examination report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
80
95
LEFT
15
55
75
100
100

The Veteran's speech recognition score was 68 percent for the right ear and 72 percent for the left ear. Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385 . 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss. However; the Veteran's military records reflect that while in service the he was assigned as a Light Artillery Crewman. The Board finds that some exposure to acoustic trauma as a Light Artillery Crewman is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record is against such a finding. Thus the third requirement has not been met.

The claims folder reflects that the Veteran statements have been inconsistent in regard to the onset of his hearing loss disability. Initially the Veteran alleged his hearing loss began in the mid-1990s. (See February 2011Veteran's Application for Compensation). Later, the Veteran asserted his hearing loss began in the late 1970s. (See October 2011 VA medical examination). The Veteran has also claimed that both his hearing loss and tinnitus manifested in service. (See February 2011 statement in support of claim). The Board finds the objective clinical evidence contemporaneous to service more probative than the Veteran's inconsistent lay statements made 39 years later for compensation purposes. 

The Veteran's January 1970 hearing acuity upon entrance into service reflected the Veteran had hearing loss in his left ear. The Veteran's 1970 entrance examination reflected the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-5
X
15
LEFT
-10
-10
-5
X
45

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Therefore, the Veteran's entrance examination report reflects that the Veteran's had hearing loss within his left ear upon entering service.

The claims folder reflects that upon separating from the military, the Veteran's hearing was within normal limits. The Veteran's March 1972 separation examination reflected the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

The Veteran has stated that his hearing loss began in service, but the Veteran's STRs do not reflect the Veteran ever sought care for hearing loss while serving. While the Veteran's STRs did not reflect any complaints of, or treatment for, hearing loss; they did reveal that the Veteran sought care for various other conditions; such as allergic dermatitis and rash (February 1972), penal discharge (July 1971), and chest congestion (April 1971). If the Veteran had experienced noticeable hearing loss in service, the Board finds that it would have been reasonable for the Veteran to have sought care as he did for his other conditions. Additionally, upon separating from service, the Veteran acknowledged he was in good health and was negative for any ear problems. (See March 1972 report of medical examination for separation purposes).

The Veteran has claimed his hearing lost began during service. However, the earliest clinical record of the Veteran complaining of hearing loss was in November 2004, almost 32 years after separation (See November 2004 private medical records). However, no audiometric testing was done at that time.

Taking into consideration the Veteran's STR's, to include his separation examination, his post-service medical records, and his post-service claims of having hearing loss in service; the Board finds the Veteran's inconsistent lay statements in regards to the onset of his hearing loss, less than credible. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

In an October 2011 VA examination report, the VA audiologist concluded that the Veteran's current bilateral hearing loss disability is less likely as not related to noise exposure during his military service. The audiologist added, that the Veteran's hearing loss did not become noticeable until the late 1970s. The examiner explained, that based on the timing of the symptom onset, his hearing loss disability is not related to service. This medical determination coupled with the normal hearing results in the Veteran's STRs is more probative than the Veteran's assertion in regards to whether a causal nexus exist.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). While the regulations do not necessarily preclude service connection when hearing loss first meets the requirements after service, the regulations also do not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology from service. In the present claim, there is no clinical opinion which supports a causal relationship between the Veteran's current hearing loss disability and active service, and no credible evidence of continuity of symptoms. The competent credible evidence is against a finding of bilateral hearing loss within one year of service separation. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Thus, service connection is not warranted.

The Board acknowledges correspondence from C.N., who contends that the Veteran continuously complained of hearing loss and ear ringing after service. (See May 2011 buddy statement). C.N. also stated that the Veteran's hearing has gotten worse over the years. While C.N. may be competent to report his lay observations in regard to his communication with the Veteran, the Board finds the objective medical evidence to be more probative in regard to a casual relation between the Veteran's bilateral hearing loss disability and his military service. 

The only clinical etiology opinion with regard to the Veteran's hearing loss is   against a finding that Veteran's bilateral hearing loss disability is causally related to active service. The Veteran nor C.N. has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran avers that he has suffered from tinnitus since service, due to exposure to acoustic trauma. The Veteran is competent to report that he has ringing of the ears. As noted above, the Board finds that the Veteran had acoustic trauma in service consistent with his military occupational specialty. Thus, the first two elements for service connection have been met. The Board finds, for the reasons noted below, that the third element has not been met.

The Veteran's STRs are negative for any complaints of tinnitus. Additionally, the Veteran signed his 1972 separation examination which noted normal hearing and ears and no significant history of such. The first recorded complaint of tinnitus in the claims file is in the Veteran's February 2011 Application for Compensation and Pension, 39 years after separating from service.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). In the present case, there is an absence of objective clinical evidence reflecting the Veteran having tinnitus in service, or within one year after separation from service. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The October 2011 VA examiner opined that the Veteran's tinnitus is as likely as not associated with his bilateral hearing loss. As stated above, the Veteran's bilateral hearing loss disability does not warrant service connection.  As such, the related tinnitus does not warrant service connection.  
The Board finds that the clinical opinion relating tinnitus to hearing loss is more competent and credible than the Veteran's inconsistent lay statements. While the Veteran stated in his February 2011 Application for Compensation and/or Pension that the onset of tinnitus began in service, the Veteran's STRs is void of any such complaints. However; the STRs reflect that the Veteran signed his March 1972 separation examination, which noted him having normal ears and no significant history. Unlike the Veteran's statements in regard to his hearing loss and tinnitus, the contemporaneous medical records have been consistent. The Veteran's STRs as well as his post-service treatment are void of any complaints of, or treatment for, tinnitus. The Board finds that if the Veteran was experiencing tinnitus, it is reasonable to believe, that he would have sought treatment for it in service as he did with other conditions. Thus; the Board finds that a statement by the Veteran that he has had tinnitus since service is less probative than the evidence contemporaneous to service.

The earliest recorded complaint of tinnitus is 2011, approximately 39 years after separation from service. The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In the absence of demonstration of continuity of symptomatology, or a competent clinical opinion relating the current tinnitus to service, such initial demonstration is too remote from service to be reasonably related to service. Id. As the preponderance of the evidence is against the claim, service connection for tinnitus is not warranted.

The Board notes that the Veteran may sincerely believe that his tinnitus is causally related to active service. However; there is no clinical evidence that the Veteran's tinnitus is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's tinnitus is against any such finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, tinnitus, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

 Entitlement to service connection for tinnitus is denied



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


